Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7,  9-11 and 15-17 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Brett Roberts  on 12/27/2021. Please review the attached interview summary for details.
Claims 1, 6, 15 and 16 are  amended as follows for allowance

Examiner’s amendment for allowance
In claim 1, 
Delete “less than” after the term comprising in line 2 of claim 1 and before the term 4 in line 2 of claim 1.
Insert — about 1 to — between the term comprising in line 2 of claim 1 and before the term 4 in line 2 of claim 1.

In claim 6,
Insert — . —  at the end of claim 6

In claim 15
Delete “less than” after the term comprising in line 1 of claim and before the term 4 in line 1 of claim 15.
Insert — about 1 to — between the term comprising in line 1 of claim and before the term 4 in line 1 of claim 15.

In claim 16
Delete “less than” after the term comprising in line 2 of claim and before the term 4 in line 1 of claim 16.
Insert — about 1 to — between the term comprising in line 2 of claim and before the term 4 in line 2 of claim 16
REASONS FOR ALLOWANCE
In view of the applicants arguments filed on 11/03/2021 and the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 1-7,  9-11 and 15-17 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method for stimulating muscle protein synthesis, the method comprising administering to a subject a composition comprising about 1- 4 qrams of the following concentrations of amino acids in terms of w/w%: about 1 to 2% of histidine, about 9 to 11 % of isoleucine, about 35 to 38% of leucine, about 14 to 17% of lysine, about 2 to 4% of methionine, about 5 to 7% of phenylalanine, about 8 to 9% of threonine, about 9 to 11 % of valine, about .005 to 0.8% of tryptophan, and about 8 to 11 % of arginine, wherein stimulating muscle 
The closest prior art was that of Wolfe et al. (US 20140315788) which discloses the composition comprising the claimed amino acid which increases muscule protein synthesis. However Wolfe et al. fails to teach the concentration of 1-4 grams of protein. Applicants persuasively show unexpected results at dosages less than 4 grams, where they show 57% increase in muscle protein synthesis.

Conclusion
Claims 1-7,  9-11 and 15-17 (renumbered 1-13) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629